EXHIBIT 10.1

 

SECOND AMENDED BRIDGE LOAN AGREEMENT

 

THIS SECOND AMENDEDBRIDGE LOAN AGREEMENT is dated as of December 31, 2015, by
and between SolarWindow Technologies, Inc., a corporation organized under the
laws of the State of Nevada ("Borrower"), and Kalen Capital Corporation, a
corporation organized under the laws of the Province of Alberta, Canada
("Creditor").

 

W I T N E S S E T H:

 

WHEREAS, Borrower and Creditor have entered into Bridge Loan Agreement dated as
of October 7, 2013 (the "Original Agreement"), pursuant to which Creditor agreed
to make a loan to Borrower in the principal amount of THREE MILLION DOLLARS
(US$3,000,000) (the "Loan Amount");

 

WHEREAS, on November 10, 2014, Borrower and Creditor entered into an Amended
Bridge Loan Agreement (the "First Amendment") pursuant to which the parties
agreed to extend the maturity date of the Loan to December 31, 2015; and

 

WHEREAS, Borrower and Creditor desire to extend the maturity date of the Loan to
December 31, 2017 (the "Maturity Date"), all on the terms and conditions set
forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Certain Definitions. In addition to other words and terms defined elsewhere
in this Agreement, all capitalized but undefined terms used herein shall have
the meaning set forth in the First Amendment.

 

2. Agreement to Extend Maturity Date. Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, Creditor
agrees to extend the maturity date of the Loan Amount and all accrued but unpaid
interest due thereon to December 31, 2017. All references in the Amended Note to
Maturity Date shall mean December 31, 2017. Unless requested by Creditor, no new
promissory note shall be issued.

 

3. Issuance of Warrant. Contemporaneously with the signing of this Agreement,
Borrower shall issue to Creditor such documentation as required to evidence the
issuance of a Series N Stock Purchase Warrant (the "Series N Warrant") to
purchase up to 767,000 shares of Borrower's common stock, representing
approximately 15% of the shares and warrants that would have been issuable to
Creditor had it converted the Loan Amount and all accrued but unpaid interest on
the date hereof. The exercise price of the Series N Warrant shall be $3.83 per
share, representing an approximately 15% discount to the volume weighted average
price of the Borrower's shares of common stock for the 20 trading days prior to
the date hereof. The Series N Warrant shall be exercisable for a period of five
(5) years from the date of issuance and shall have a provision allowing the
holder to exercise the warrant on a cashless basis.

 

4. Extension of Warrants. As consideration for Creditor agreeing to extend the
Loan to the Maturity Date, Borrower hereby agrees to extend the termination date
of all of Creditor's existing warrants to the later of: (i) the current
termination date of the respective warrant, or (ii) December 31, 2020 (the
"Extended Termination Date"). If requested by Creditor, Borrower shall exchange
any current warrant for a new warrant evidencing the Extended Termination Date.
Notwithstanding the foregoing, Creditor shall not be obligated to exchange any
warrant and Borrower hereby agrees to amend its warrant registry to reflect the
Extended Termination Date.

 

5. Conversion to Units of Borrower's Equity Securities. Creditor may elect, in
its sole discretion, to convert all or any portion of the outstanding principal
amount of the Loan, and any or all accrued and unpaid interest thereon into
units of Borrower's equity securities as further set forth in the First
Amendment. Notwithstanding the foregoing, the parties hereto agree that the
warrant issuable as part of the Units upon conversion of the Loan shall have a
floor of $1.00. Additionally, the parties agree that any reference in the First
Amendment to Series L Warrant shall be changed to "Warrant," the series of which
shall be designated at the time of issuance in the event of conversion by
Creditor.

 

6. No Other Changes. Except as specifically set forth herein, the First
Amendment shall remain in full force and effect

 

[SIGNATURE PAGE FOLLOWS]



 



 1

 

 

IN WITNESS WHEREOF, the parties have entered into this Second Amended Bridge
Loan Agreement as of the date first written above.

 

 



SolarWindow Technologies, Inc.

 

   By:/s/ John Conklin

 

Name: 

John Conklin

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

Kalen Capital Corporation   

 

 

 

 

By: 

/s/ Harmel S. Rayat 

 

Name: 

Harmel S. Rayat 

 

Title: 

President 

 



 

 

 

2

--------------------------------------------------------------------------------